Order entered January 18, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01208-CV

                              ROY D. MITCHELL, Appellant

                                              V.

                               CITY OF DALLAS, Appellee

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-09853

                                          ORDER
       Before the Court is appellant’s January 16, 2019 motion seeking a sixty-day extension of

time to file a brief. We GRANT the motion to the extent that appellant shall file a brief by

March 4, 2019.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE